Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 1 of 19   PageID #: 6




      EXHIBIT A
Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 2 of 19                               PageID #: 7

                          VERIFIED COMPLAINT


   I,    }ON
        '",•
                ROBERT ADAMS, hereby declare und,er, the
               :; .                                    'i._,2-
                                                             .
                                                               penalty
                                                                     '
                                                                     ,
                                                                       of\'<C'


   Perjury pursuant to TITLE 17-A                  SECTION(s) 451 & 452 under
                                                                 .        )/ ·-~·f;!':. •··
    ,Maiti~.lll.aw that the facts alleged in. · tl).e,.f.iHJ:6\'ling
  . ••". •, -·., !L•;:\),:_·.. , ..              ·• ·.,,\.!c··;,·,-i;1,:,_ ·
                                                                             foregoing
   cot1P~~~Nt         are true and correct to the. ;;}§1:{~,~'~t of my
   knowie~ge.

   Dated



               Jo~ R. Adams
               COMPLAINANT

           Jon R. Adams
           MDOC No. 13557
        Maine State Prison
           807 Cushing Rd.
        Warren; ME. 04864-4600




   Subscribed and sworn to before me,




                                               , Fremont F. Anderson
                                          ..    Notary Public, State of Maine
                                          , \ My Commission Expires April 12, 2025
                                                                                                          .. ~ ,..-
                                                                                                   . ., ,;11                    :1,r"{-t           :f .
                                                                                                                                     ...,~,,.-··.. 1-~i-
   Dated: Oct"~,:_ 2-'; 2<J       cry,_,, · ,;""                                                          "i'l~·-c·Pi',\_:·.·    rTJ{,,~•H,>''
          Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 3 of 19                    PageID #: 8
                                          STATE OF MAINE
             SUPERIOR COURT
             KNOX
            -- - - - - ' ss
             Docket No.·
                         -------                                         . s }.

                                                           ------~~~_';:?,-;~:>~,~~
                                                                       .:r::J/iJ~~::_:J:k     1f    ·

                                                                            ··-n~-t1-t1~·'.:·i:\"
                v.
                             ·11•:u'· ,                                           .'f.!q·.:· -.
            MATTHEW MAGNUSSON; Warden of Maine State Prison;
            RANDALL LiBERTY; ·commissioner of Maine Dept. of Corrections;
            THOMAS AVERILL;_ Correctional Sergeant at Maine State Prison;
                            ,,,                                  ''
            MATTHEW LeCLAlR; Correctional Officer at Maine State.Prison.
            §'rled in their individual & official capacities.                                 a
                      Defendants.

                      COMPLAINT WITH JURY TRIAL DEMANDED
                        DAMAGES & RELIEF REQUESTED

                      I. Intorduction to the case
                  This is a CIVIL ACTION being filed against Defendants RANDALL
                  LIBERTY, MATTHEW MAGNUSSON, THOMAS AVER.ILL and MATTHEW LeCLAIR,
                  brought by the Plaintiff JON ROBERT ADAMS.The defendants are all
                  officials of the MAINE DEPARTMENT OF CORRECTIONS. At all times
                  during this action, the plaintiff Jon Robert Adams was
                  incarcerated at the MAINE STATE PRISON in Warren, Maine under
                  the care & supervision of all-named defendants. The plaintiff
                  hereby states that the defendants displayed "RECKLESS DISREGARD"
                  for his personal safety, FAILED TO TAKE REASONABLE MEASURES TO
                  ABATE A KNOWN.-SERIOUS RISK and FAILED TO TAKE REASONABLE MEASURES
                  TO PROTECT the plaintiff from that risk. Plaintiff asserts that
                  the defendants.were NEGLIGENT andDELIBERATELY DISREGARDED his
                  concern(s) for his personal safety after the plaintiff informed
                ,the\Il,of a.serious, credible THREAT that was made to the plaintiff
                 b~ ~ known dangerous prisoner serving a fife sentence for double-
             ·''murder.The plaintiff hereby states that as, a direct result of the
             · de.:t;endant's FAILURES, ijEGLJGEf'!GE.~ DIJiR)<)_GARD, plaintiff was,.
      "' . ,_ VICIOUSLY and BRUTALLY STABBED 1; 11. ,the,,f.1\CE, FOREHEAD, _NO~,E, '
L   . ,~, i.u ·and- EYES while sleeping by this 'said dangerous prisoner. The
     · ' l:.p:Iaintiff was stabbed with TWO (2) BLUE BALLPOINT PENS. As a
                 .result of the stab wounds, plaintiff 'sustained SEVERE injuries
     i--.
               · wi,th• the worse being his RIGHT EYE'. Plaintiff was immediateley
                 examined by the prison's Medical staff and was immediately. •
                 ordered to the. Emergency-.Ro,om. Due to the. severity of plaintif.f.{,s ,• ..
                 .injuries and due to the severity of the injury to plaintiff's
                 right eye, plaintiff had to be seen at two (2) different· 7 .-
                 hospitals. Right'-ai:ter plaintiff was stabbed, plaintiff's righ't
                 eye immediately moved to the an "Upper-Right" position thus being
                 out-of-line with his left eye. Plaintiff also immediately began
                                               (1)
         Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 4 of 19 PageID #: 9
           having "Double-Vision" out of his right eye. Plaintiff had to be
           seen immediatley by a Proffessional Eye Care Specialist. The Eye
           Care Specialist diagnosed plaintiff with "THIRD CRANIAL NERVE
            (Oculomotor nerve) PALSY". The Eye Care Specialist informed the
           plaintiff that if this injury doesn't fix itself within a six (6)
           month period, then .it w.ill PERMANENTLY damaged. Outside. of the
           severe brutal physicat 'injuries plaintiff sustained, ,plaintiif·is
           also severely sufrering from heavy mental & emotional sc;,ars· a"i:1d
--•.--·· -c1anrages-:-Tiainfl-:f,T a,§s'~i,ts··rnaE-ffie clefenclant~a~i-egalry'';l],.al51t-ce---
           for his injuriec;.a.g!i~<t'\Vi:'s:>'Honorable Court will see from,tJWe:Alfiim:ts
           to this claim in ,piif\\i)¾f f's VERIFIED COMPLAINT.                ,'.,J,\!,,;ti,;:JJ't
                                   II. Jurisdiction & Venue
------J'l'h-e-{;-ourt-n=-j11ri-sm~~{"8.cl-n-H4f-4-c-efl!•j7la.8.4>£-E-a£t!c--------
           Venue is proper. The events given rise to this action occurred
           in KNOX COUNTY, MAINE.•.The plaintiff at all times relevant ¼'.a,c;
           in the Town of WARREN. . ..                                  .,


                                   III. Parties Involved
           The plaintiff, Jon Robert Adams, at all times relevant was
           confined by the Maine Department of Corrections (MDOC) at the
           Maine State Prison (MSP) located in Warren, Maine. Plaintiff is
           serving a 34-month sentence and is due to be released at some
           point in 2021.
           Defendant Randall Liberty, at all times relevant, was the
           Commissioner for the Maine Department of Corrections.
           Defendant Matthew Magnusson, at all times relevant was the Warden
           of the Maine State Prison employed by the Maine Department of
           Corrections.
           Defendant Thomas Averill, at all times relevant was a Sergeant at
           the Maine State Prison employed by the Maine Department of
           Corrections.
           Defendant Matthew LeClair, at all times relevant was a
           Correctioi,al Officer at the Maine State PrisqrJ ,employed by the
           Maine Department of Corrections.
                                                                       ;
           Defendants', Averill and Leclair at all relevant times were acting
           under color, . •of state law and are being sued in. their individual
           capaci t:i/~s::                                 . c(v.fl·
                    \.,.,   ·,,'                                                                 ,-,,:J __ ..




                                    IV. Exhaustion of Available Re:m.e'Clies
         •. Plain,tif•b· exhausted his Administarti ve • remedie.s and filed a
            NOTICEOF;GLAIM with the Office of the Maine Attorney General
            before' the filing of .. this complaint., Plaintiff filed and.c1J1
            administrative prisoner Grievance with the Prison's Grievance
            Review Officer.
                                                                                       ..   j-




                                              (2)
                  Case 1:19-cv-00547-GZS Document
                                  V. Pro'se       1-1 Filed 12/02/19 Page 5 of 19
                                             Plaintiff                              PageID #: 10
'   '        '
                    The Courts have generally held pro'se complaints to "Less
                    stringent standards than formal pleadings drafted by Lawyers".
                    Erickson v. Pardus, 551 U.S. 89,94,127 S.Ct. 2197 (2007);
        -,          Hughes v. Rowe, 449 u:s:,.5;9,, 101 S.Ct. 173 (1980);                      .,,
                                                                                         ___· -e-·:·.~·-+e·':,-~~

                    Haines v. Kerner, 404 U./hils,:£i,, 520-21, 92 S.Ct. 594 (1972f;         :,.,,.~&!l:;it;t, ·
                                                 -·•   L'I   ·2.;1.)d'l. \~ ,.               ' '; ,t-~(:J;_if~\:~- .
                    Dellario v. Garland, 222 F;St.ipp. 2d 86, 89 (D.Me.2002).
           Plaintiff is pro' se at this trime and respectfully requests that .-,·c.
           this Court allow him lieniency. Plaintiff.has very little
-~----kn.o.w.l_gdge of the 1 a - w - - a ~ - v er y bes L w1 th comp 1 e ting elh s
           complaint with very little legal material to use. The plaintiff
           is also able to function with, ONE EYE (his left eye ONLY).
           Plaintiff has an eye patch covering his injured right eye that he
           was stabbed in.

                                 VI.       Factual Statement
                    1. On April: 26, 2019, plaintiff was sentenced to 34 months in the
                    Maine Department of Corrections.
                    2. On April 29, 2019, plaintiff entered the Maine Correctional
                    Center in Windham, Maine to begin his 34 month prison sentence.
                    3. On August 1, 2019, while plaintiff was at Maine Correctional
                    Center, plaintiff attempted suicide by jumping off of the second
                    floor tier onto the cement floor below. Plaintiff sustained a
                    broken right Femur and right Hip as a result and was immediatley
                    rushed to Maine Medical Center Hospital in Portland, Maine.
                    4. On August 6, 2019, plaintiff was discharged from Maine Medical
                    Center and transported to the Infirmary unit at the Maine State
                    Prison in Warren, Maine because plaintiff required 24/7 "Around-
                    the-clock" medical care due to his injuries from his suicide
                    attempt and the infirmary unit at the Maine State Prison is the
                    ONLY Maine., Dept ,,,pf Corrections facility that has 24,"shour medical
                    staff on-site.
                   5. Plaintiff '.s in,firmary room is a room capable to. hold three (3)
                   prisoners. The 1 infirmary provides each person with 'T, V. Is_ without
                   a speak'?J: ip th~in 1;t;herefore requiring heaqphoneE! to hiea:r,, the T, V.
                                       0
                                           ,

                   The inf ir111a:fy aJp_o. provides the hes!dphones as .well fol::: the T. V. s.
                    6. 1,,on,Augu~t.:Uhc2019,        the on-duty infirmary offiCer•bfticer Ried
                     and medical staff moved another prisoner into the-pl9intiff's
                 , _,_room. ( th;er_e ,,wa:s·-,already one prisoner in the room· wi•th• plaintiff
                    'at,this tim<ca.,rPrisoner S. Burton).
                    '7. iThe' priso~er that Officer Ried ;,nd Medical staff moved into
                    the room .was prisoner RICHARD B. UFFELMAN. Prisoner Uffelman is
                    deemed a very dangerous prisoner,,•·
                   Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 6 of 19 PageID #: 11
                   8) Jr:j_soner Uffelman is serving a LIFE -SENTENCE for DOUBLE-
                   ~).J:l;ZJ):ER and has been incarcerated since the 1980' s.

                 ,'-?·,13,/ised upon plaintiff recieving credible information from
                  rti:i,;on officials, since prisoner Uffelman has been incarcerated,
              " \'ihi:Le he was being housed at anotl;ter Ma.ine Dept. of Corrections
               ,, fll'.!;:ility, he attempted to KILL one of· his cellmates by
         .,.'     S;J\RA.NGULATION while that prisoner was ·<1,sleep.
              ::_·-:·:<·//':                                                      ' ,. -·_ ·_:_:'_h {?: '
0
         ,>:;".ti:Jl)'<;'
                        .On Au ust 26, 2019, when pris,cinft:-'i}ff"felman was moved into the
         : · ,\:tr,i?4,ntiff 7s infirmary room, Uffelman'cbeg1rn to immediately accuse
    ''




                 :pl:-ll.intiff of "stealing" his {Uffelman'sJ headphones (they were
            · \NOT). A verbal altercation began between plaintiff & Uffelman .
                 · o:ver this matter which therefore sparked the attention of medical
             ,.,. stgff CRYSTAL JOHNSON ,as well.,as another nurse named JACKIE.

                   11 .. Medical staff Crystal i~mediately came to plaintiff's room to
                   ,;;,i:l.e what was taking place, ,I '.informed Crystal & Jackie that
                   Uffelman was accusing plaintiff of "Stealing" his[Uffelman's]
                   hel;ldphones.

                  12. Nurse Crystal informed Uffelman that the headphones that
                  pll;l~:ntiff has. are NOT his [Uffelman I s] and that she gave them to
                 ·plaintiff when plaintiff moved into the room.

                   13. Prisoner Uffelman continued to INSIST that the headphones
                   be,longed to him and that "HE WILL TAKE THEM FROM PLAINTIFF''!
                   Nµrse .Crystal informed Uffelman that "HE WILL NOT TAKE THEM FROM
                   PLALNTIFF"! As soon as Crystal walked away, prisoner Uffelman
                   i[])mediately went into the plaintiff's personal area, and ·:r1,
                   UNPLUGGED plaintiff's headphones from plaintiff's radio.

                  14. Plaintiff immediately yelled for nurse Crystal to return
                  bck to the room and plaintiff told her that Uffelman had just
               .. takE!J\ his headphones.
                  1:5.
                     Nurse Crystal ORDERED Uffelman to give the plaintiff back
              . his headphones . ·· UffelITT:lrn REFUSED. Crystal then OREDERED
               •,ORDERED Uffelman to give them to her. He argued with her
                priefly, however complied and gave the headphones to her.
                Crystal handed plaintiff back his headphones and said sJ;le
                going to get the unit officer.

                  ;L6 .• Before nurse Crystal 'w1rs able to walk off,
                                                                 prisoner
                  Uffelman stated to her "YOU BETTER GET ME OUT OF THIS ROOM.OR
                  I WILL KILL HIM','[referring, to plaintiff].
                  17. Nurse Crystal,immediately went to the infirm~ry-;if{i~~
                  Qfficer Ried and informed him that prisoner Uffelm~n had;
                · thr.eatened.Jo '1<1LL t:he"'l?).aintiff.
                               •   ·.•   L,  i,_~.:,! ,'
                                                   '             .;••,.j
                                                                  ,


                                          -        '·,_:   _. • '·.-.-·,. -   .                             ·_   !-_.
                   18. Officer Ried imm~4iatfly reported the thr~at fo hi~
                   Supervisor as well asf·immediately logged the threat into 'tfi'e                                     .

                   unit!slogbook'and the Maine Dept. of Correctioni CORIS
                .. i::ofi)pater sys·i:ern und.ir prisoner Uffelman' s name.
                  lCJ.• Prisoner Uffelman was IMMEDIATELEY m'oved out of the
                  pl~Jl'\tJff's               infirmary room and placed into another room
                                                                        (4)
            Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 7 of 19               PageID #: 12


             tq .iensure the safety of the plaintiff and to ensure that prisoner
             llff:elman and the plaintiff are completely kept away from each
             ofher,

              20; 1\i.:;?a~ ,believed by medical and the ,c:,_ffic'er that removed
              Uffelirian'.'ou:t of the plaintiff's room on, Augus,t 26, 2019,
              (O'!'JJ:~M:}:Ried) that Uffelman's threat to.)'.lfJ:"\;,1,,THE PLAINTIFF"
       ·      was •Y:~HXi,;,cre?i ble considering Uf f elmari '·s;::-~'!!Jt,:!Jle_s ( Dou l;le-Murder)
       ·    __end cg11si'der1ng that he attempted once alreadly,1,to kill a cell-
              mate since he Is been incarceraEed;.                       ' .

             21. On September 14, 2019, the on duty infirmary officer Matthew
             teGlait, tells tire ~lairitiff~at Im' r. maid og prisoner Uffelman
             back into plaintiffs room (This comes just NINTEEN (19) days
             since prisoner Uffelman was moved out of the,plaintiff's room
             for thr~a.tening to KILL the plaintiff).    t ,,

             22~ Plainfiff immediately tells officer LeClai~ that Uffelman
             CANJIOT and SHOULD NOT be moved back into my room and plaintiff
             i.nformed officer Leclair that due to the threat that was made,
             ttithe plaintiff's life, Uffelman needed to be KEPT AWAY from the
             plaintiff.

             23. Plaintiff told LeClair that it WOULDN'T BE A SAFE SITUATION.
               _24. Officer Leclair tells the plaintiff: "I need to make room for
               l;lnqther prisoner coming from the hospital"!. LeClair goes on to
               tel1 the plaintiff that the Plaintiff"DOESN'T HAVE A CHOICE IN
               THE MATTER" and tells plaintiff ''NOT TO TELL HIM HOW TO DO HIS
            -. JOB"!

             15, Plaintiff doesn't want confrontation wit officer LeClair so
             plaintiff goes back to watching television and prisoner Richard
             Ulfelman is moved back into the plaintiff's room.

             2,6 ..September 14, 2019, at approximate ley 10: 00 p. m. prisoner
             1:Jffelman gets into a verbal confrontation with plaintiff's
             (lther roommate that was already in the room (Prisoner S. Burton).
                                                                 !       .\·


             27, Plaintiff asks the other roommate what was going on? Burtciri
             tells the plaintiff that Uffelman was trying to take his[Burton's
             head,phones from him.            ·                                ,.

             28. Plaintiff poli tel'.y asks Q,fffciman to "Please stop trying to
             BULLY Burton o,'d: of his headphones" and plaintiff stated to
             Uffelman:"You just trie,fft'b c\il the same thing to'me 19 days· ag'(,,\',                  i';/   ,,
                                      ..,'·    '-   ',I   :. '       '    ."l   :··t ,.);:
             29. Prisoner Ufftlman tells 'f~ie plaintiff to "SHUT THE F,'i;',l( UP!'
             and calls plaJntiff a, ''RAT','..! .'.'                  · ·,

~           30. D1,1ring thls i~we, the'.:on dhty infirmary officet, @ffic~r
    .....   McArJ:hur did heaJ2':-'noi~e and verbal altercation taking 1•1 j'Ylace in'
            th.e room and officer McArthur conies to tl:ie room.

            31. Plaintiff tells officer McArthur that Uffelman was trying to
            ''B1,1Jly" prisoner Burton(the other roommate) out of his headphones
            an,(],. that Uffelman was just moved out of the room on August 26,for

                                               (5)
              Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 8 of 19                  PageID #: 13


      ,do;;i.rig the exact same thing to plaintiff, as well as threatened to
       KILL plaintiff"!
     · 3.2 .. • Officer McArthur· IMMEDIATELY calls fot .. the Supervisor, in
       cha.i;g.e VLA his· pb'rtgbl'1e radio.                          ,, •A  .
             :··•-·        ..ifr1_,:.·r_1,-:·   ._.                     -, . ·   1-:\r-:/\-·   .-
                                                                             1
      33. The on du·ty"'$:i;i;p'e'±1visor responds, (Sergeant Thom·a;~ -'Wi~i;Jill) .
                    .,. -·\:,"<,~·\)-\.~·:__                       ::, y;;{~;'.:}~J-~'.(",
  --- 34-. $ergeant Averill 'stands in the doorway of plaintiff' s·''i::oom
        apd a.sks plaintiff'..''What' s going on"? Plaintiff te'lls Ay:erill
       Jnqetatl what was taking place in the room. Plaintiff also tells
       Ser; egnt Averill•·that Uffelman should NOT of been moved back in
       't--1' fob.in. ear ier today ecause e t reatene p ainti       s   i e an
       J':l.];aintiff told Averill that the incident and threat was logged &
        d9.c.t11)1ented in the unit log book and in the CORIS compute!J;",system
     · ,on August 26, 2019, under Uffelman's name by officer Ri'ed.         ·

      '.3/:i,_:E'la.intiff tells Sergeant Averill that it's"NOT A SAFE
      SITUATION with Uffelman being in the room"and that "One of us
      T)e~ds to     be moved OU t I I .

      36, Sergeant Averill tells Uffelman to "Knock the sh>'<t off" and
      tells. us .that "If we both have anything we want to say to each
      o.the.r to ''Get it off our chest now" while he's [Averill] standing
     ·here"! Averill states that he's "Not moving anyone this time of
      nlght; :and if he [Averill] has to come back then someone is
      go.ing · to segregation"!
      37. September 15, 2019, at approximately 1:15 a.m. plaintiff
     <falls. a$leep.

      38 .. SepJ.ember 15, 2019, at approximateley 3:30 a.m. while
    .>pla,iriffff was asleep, plaintiff was awakened to Uffelman·
     .STABBTNQ him with TWO (2) BLUE BALLPOINT PENS!
      39! Plaintiff was being STABBED on his FACE, FOREHEAD, NOSE and
      EYES_. F1aintiff 's right eye took a DIRECT STAB while Uffelman
      St!ibpedplaintiff just below plaintiff's left eye just missing
      plgiritfff's left eye directly.
           40. plaintiff IMMEDIATELY began screaming for. "HELP"! Plaintiff
         · was bleeding very badly and bleeding out of :his right eye also.
           Off:j.c,er. McArthur was just doing h,is 3: 30 a. Q),.' room checks heard ..
   .,:J,.:',,J>Lafi:~i\Df screaming for .HELP .and also, n.otf~1a·d,,prisoner Uffelll)an ,                          I

,, , : /:\1:· the head of plaintiff's bed(where\,t?~airitiff' s head was)            ·,                       ';\
         :,s.t;,nding over the plaintiff.              ·
                                                            '                                         -   '
   ''· 41.    ''0eficer McArthur ORDERS \)ffelman to 11 GEt AWAY FROM HIM"! i<'.'
    ' (plginfiff). McArthur inime'diately radio's. for Sergeant Averill '.to
      .,re\::1Jrn back.

      42: Prisoner Uffelman complies with the direct order t'o get

                                                      (6)
              Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 9 of 19                                                          PageID #: 14


                  a\'icay from the plaintiff. Upon the arrival of Sergeant Averill?
                  Mc,N1cthur and Averill ORDER Uffelman to "DROP BOTH OF THE PENS'!
                  lJ:ffilman complies 3:i;id drops the pens on the floor.
               43. Plaintiff b~gc1n, tb IMMEDIATELY have "DOUBLE-VISIO!'f'                his.                                               of    1


              f.~gl;it eye an~ pla~n~1./if'' s right, eye IMMED~ATELY went to 't!t. 'rt .
                                                                                        1


              ;Jill'J'ER-RIGHT pos:_l,tlPitt(out-of-line from his left eye)_,/_,,,;/S.-c,YIJ'
                   "·,·:· ___ :,             . ; ,,,3, ,d.   "}:lJ\i/l_':·/ '                                                            ,. ._~Zf,,-~~~),t.l
                                                                                                                         <>•-:·, ,1;, ....
              44. Prisoner Uf f elm~h''isJ brought to segregation and plair'iti'ff,: is _
              iJniriidiateTy exam:ined,)by the on dut)'-iiurse Megan Cox. l)jega1;1 tells
              plaintiff that he neecjs• to immediately be seen at the Emerg~ncy

-==--         Rpdlj) and Nurse Megan calls the on-call Doctor, Doctor Robert
             _;.,Q~l.,,.th                                    .
              45 .. September 15, 2019., _approximately 4:10 a.m. plaintiff is .
              trat1_1>ported to Pen Bay-"Hospi tal. Officer McArthur accompani~s
              pJ 91ptiff to Pen Bay Hospital. On the way to the hospital
              plaintiff VOMITS inside 6f the prison's transport vehicle due•
              (p plaintiff's pain being so SEVERE and EXCRUCIATING .

             . 4,fi. _Plaintiff is seen and examined by the Doctors at Pen Bay
              Hospital. Plaintiff is given tests & exams for his injured right
              ~ye-and his stab wounds are cleaned.

              i+7. Doctors at Pen Bay Hospital tell the plaintiff that he needs
              to be seen by a proffessional Eye Care Specialist IMMEDIATELY,
              and the doctors locate plaintiff an Eye Care Specialist that was
              <>urrently at Maine General Hospital In Augusta, Maine and said he
              w~~ willing to wait for the plaintiff to arrive.

              48. Plaintiff is taken from Pen Bay Hospital in Rockport, Maine
              tb Maine General Hospital in Augusta to meet the Eye Care
  -··•.      /Spe6ia1 is t .

              A9, September 15, 2019, approximately 8:30 a.m., plaintiff
              1.ir;rr-ives at Maine General Hospital in Augusta. :Plaintiff meets
              with the Eye Care Specialist Doctor WILLIAM LAVIN. Doctor Lavin
              'is clirectly located out of Maine General Eye Center in Fairfield,
             .Mi;tine.
              50. Doctor William Lavin immediately takes photos of plaintiff's
                  st,ib wol!ind;i'and injured right eye that plaintif,f' 'was stabbed in.
               It_ wai ~resJmed at first by Doctor Lavin th~t pl~intiff was
 . r,-.,     cigoj,ng,,,uo··i,need eye surgery, however, af-te,tr>"I'>ck'tl-0):-'. •Lavin completed
               fer-J;'.t/er 'tests, exams and scans of plaintiif;f' s'''efe, plaintiff 'did ·
          , , p&t Trle'ed ;,eye surgery however came re.al clds'e ·. fo 'needing it.
            . '    .. .               .              ,,                 .
                                   ,-- 'r>                                        : ·•,: •             ;,·,-_,._,:.: ·                                         :, \:'.
           ····•51-; Ho,ctHr William Lavin diagno~ed'pl_a~nti~f':U:Jth "THIRD CRANIAL
                NERVEa(occulomotor nerve) PALSY. Qoctor 1:avin informed the
             ._ pJ_<t,:i:_·_-__ n_•tl!t_:,ff t. ha_t _t_hi_: s _~s som~t·h--i-· n_¢',_-_·_·that '_ s_ ,_g_·_o_'?ng t_o___ have to E
                                                                                                                                  __J-_x__
            _::1.~tse1f_, usualJy_ within a s_:L_x (6) month_period. However, Doctor
                Lavin wertt on to tell the plaintiff that there's a very HIGH
             ,:possibility that it may NOT, and if that's the case then this
                i~jury will be PERMANENT.

                                                                            (7)
         Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 10 of 19                                        PageID #: 15
             52,. Plaintiff continues to suffer with double vision in his riftht
             ~y-ernnd his right eye continues to be stuck in an "Upper-Right
             fbiition out-of-line from his un-injured left eye.
             53 .. Doctor Lavin patches up the plaintiff's injured right eye
             and schedules plaintiff for a follow~up appointment at his office
             in Fairfield, Maine.
             54. Plaintiff is discharg~J'(rom Maine General Hospital in
             A:ugus ta and re turned ,b.ack1•ti.\:'tthe infirmary unit at Maine s ~-~t<;>
             Prison.                       • • ., ·
              55. October 2, 2019, plaintiff sebds a let tel'.: to the Maine Pept.,.
              of Corrections Director 'of Glassifications Ben Beal requesting aq~
              IMMEDIATE transfer back to the Maine Correctional Center (where ·
,..,es,,~~- . ptirtrn:Yf~-gi:1rrrl-ly-c·am1c< ·• f L O m7-upon--h±s-cl-i-fre"fl{ili:-g &-f-r--0m-th 6--~-0-u--··- -
              infirmary due to being stabbed while sleeping and overall not
              feeling safe at Maine State Prison. Plaintiff also stated that
              being at Maine Correctional-Center would keep him close to his
              Mother &'Daughter.
            56.; October 3, 2019, plaintiff completes a Prisoner Grievance
            Form regarding being stabbed while sleeping and explained how
            this should've NEVER happened and how this could've been
            prevented and WASN'T. Plaintiff submits the Grievance to the
            supervisor that had "Jurisdiction" over the matter being grieved
            thus being Thbmas Averill.
           · 51. 0n: .·oetober 5, 2019, Sergeant Thomas Averill returns plaintiff
            back his grievance. Plaintiff reviews Averill's response and
             sees that it's clear & obvious that Sergeant Averill FAILED
             to properly investigate plaintiff's complaint. Averill States on
            plaintiff's grievance the following: "No enemy issue comment
            forms were filled out. There was no documented reason both
            inmates involved that would have prevented this incident from
            l:i?-t,pe n i ng" .

            58. As plaintiff has stated in this verified complaint, there
            was DOCUMENTATION t',egarding prisoner Uffelman threatening
            plaintiff's life on August 26, 2019. Officer Ried on August 26,
            ]019, DOCUMENTED the threat into the infirmary unit officer's
            log book'. and in the Maine Dept. of Carree t ions CORI_S computer
            riYstem.                                          '
            59. As plaintifJrhas stated in this verified comp:bain't, plaintiff
            to],d Officer LeClair about the threat on September 14, 2019, when
            LeClai'r told praintiff he was moving Uffelman bacJ.~.fDio the
            plairit'i'"ff'.'s t"dol-ii·:" Plaintiff told LeCJ_air tna't•,:iJt -widill>lfrtln' t be a
            safe   sft\J'~~tio\l:
                         ,, ,.:
                                  .~••.''                                  ,., {l- ~ii
                                                                                  1
                                                                                   '
                                                                                              1.,it· ... :
                                                                             .:. "(r"lr\\-.      , t'        ,
            60. Ser,geant;Averill, upon his review of the plaiI)tiff's
            grieva~6e clearly FAILED to review Officer "Ried 1 s •·entry in
            CORIS on A/ugust:'26, 2019, and clearly FAILED to rev:i'.ew the unit
           iog book•-'er'itry completed by Officer Ried..  i::;.
                                                                                   1. ,..

             61. On October 6, 2019, plaintiff forwards the Grievance to the
           ··faciJ.:i•ty' s Grievance Review Officer (At this time who was
             Sergeant Millard), Plaintiff photocopied it before forwarding it.

                                                 (8)
        Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 11 of 19 PageID #: 16
         &g. Pursuant to the Maine Dept of Corrections Prisoner Grievance
         Policy, the Grievance Review Officer has Thirty (30) DAYS or LESS
          t,o investigate it, answer it, and return it back to the prisoner
          so ~he prisoner can continue to follow the Grievance process to
          the next level if the grievance is not dismissed. Prisoners
         cannot appeal a dismissal.
  ·.;          63. On October 9, 2019, plaintiff is brought to see the outside
        .1l •jEye Care Specialist for his first/follow-up appointment. Doctor
,,,"',<'lftid,FW"itlliam Lavin, 4 Sheridan Drive",/F/tq,.i;:,field, Maine 04937.
        _,.~.~- Doct.QJ: Lavin clogs more eye examk'& tests and _a_lso does a
    ,,, . prescription for eye glasses for, the plaintiff. Doctor Lavin
      ~~bontinued to inform the plaintiff that this particular eye
          injvry may or may not fix itself and has a very high possibility
~~.=~'o"f being PERMAN·EN'I'L-Y-DAMAeE-Ir.---
          65. Doctor Lavin tells the plaintiff,that he [Doctor Lavin] does
        ,'still have the photos that he took on September 15, 2019, when he
          first saw the plaintiff. He told the plaintiff that he would hold
         onto t~em upon asking .him to.
           66, On October 9, 2019, the Director of Nursing Danielle, Nurse
          Vanessa and Officer Leclair enter plaintiff's room when plaintiff
         .returned back from his eye care appointment and tell the plaintif
           the.following: "We need to bring prisoner Richard Uffelman back
                                                         I
          ·l;.o the infirmary from segregation because he s not "Doing well"
           and needs to be under the attention of medical staff"
         67 ..Plaintiff is told that Uffelman will "Still remain on
         S'egregation status" and "Will NOT be coming out of his room
         the same time as the infirmary unit prisoners and that he will be
         s.ec1,1red in his room 23 hours-a-day".
         Ei8.·Plaintiff tells all three that "As long as Uffelman WILL
         NO'.C be coming into plaintiff's room or anywhere near plaintiff
         th<:on,,fine".
         69. Plaintiff was "Given the option" to either remain in the
         infirmary or move out to the prison's "General population".
         ''   -~   .

         76'. 0~ Octob~r 10., 2019, plaintiff asked the on duty ,ipfirm(lry
         o.fficer on this dateto look in CORIS to see if there was a "KEEP-
         SEFERATE" in place between plaintiff & Uffelman. Plaintiff was
         told that there was NOT·}t "keep-seperate" in place.          ·
         71. Plaintiff.was.tole;! b,3/'.the prison's S.I.I. lnvestigatol'.'\i Q.rJ
         Septe.mbexw16 ,, u~Gl1'9F' (the,>fol lowing day after t\;.e. plai·ui,iff(,.w:li'.s ,,
         st~bbed) th',lt Tfl'.f;Y\~ERE,GO~NG TO ISSUE A KEEP-SEf'ERAT{l!:17"'1:W,een
         prisoner Uffelrhan ·&!"pla·intiff to ENSURE THAT PLAINTIFF 'WAS, KEPT
         AWAY FROM, UFFELMAN AT,,l(i,LL TIMES following thi.'?, incident.,o<;:.\"(.lf,1'.ing.
                       . '·   ' >-   ·.,; '_.';'·;\ '.              -~      \:._:i·.   •, ·._:·   t·,';:;~
          72. Becas1se plaintiff was told that the two (:?)pri$on,s,';1.f .
        . invest,ig&t,ors wepe'4,oing to issue a KEEP-SEPER,:i;TE betWEf\'D him
         andUffelrtian; the plaintiff was under the impr~~sion tnat they
         would do.what they said they were going to do and plairitiTf
         TRUSTED .them·••..                                .
         7,3. ,Plaintiff doesn't know the names of the<two S.I.I. Officers.

                                                         (9)
                         Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 12 of 19 PageID #: 17
                            and therefore is unable to name them currently at this time.
                              74. The two S.I.I. prison investigators asked plaintiff if
                             plaintiff wanted to pursue criminal charges on prisoner
                             Uffelman. Plaintiff declined due to the ONLY reason being that
                             Riehai;d Uffelman Is serving a LIFE SENTENCE'·and NEVER being
                          · released anyway. Plaintiff. feels for t~at reason alone it would
                           , b'e ,p'qintless. Plaintiff may however file,,,.a.,. civil suit against
                             Uff~J_/nan for ASSAULT/BATTERY.                "·''·' 1
                             -~>----~(,\: .t _:,\._\w-1 ·

                                                       VII. Claims For Relief
                                                                                         -·1:i,_g·~
                                                        A. Negligent Failure to Protect
                           1~~--Defendants Averill and LeClair owed Plaintiff a duty of
                           reasonable care to protect him from assaults by other prisoners.   )       '



                            2. Defendants Averill and LeClair breached that duty by failing
                            to provide protection when Plaintiff informed them of the serious
                           threat to his life by the same prisoner that was moved back into
                           Plaintiffs room nineteen (19) days after and informed both
                           Defendants that the threat was documented in th~ units log book
                           ~nd in the Maine Dept. of Corrections CORIS computer system on
                           August 26, 2019.supporting plaintiff's fear of being attacked.
                           ~oth Defendants failed to review th.e log book and·.:CORIS .
                           .:,
                             ,


                           3, The breach of duty resulted in serious physical, mental
                           and emotional injuries and damages to the .Plaintiff.
                           4. The breach of duty proximately caused those damages. Had both
                           defendant's reviewed CORIS and/or the units log book, this
                           BRU:fAL attack on plaintiff could have been prevented.
                                                       B. Failure to Protect/Deliberate Disregard
                           5. The failure of Defendant Leelair to act on his knowledge of a
                           substantial risk of serious harm to Plaintiff when Plaintiff told
                           him that Uffelman threatened to "Kill" Plaintiff and that the
                           t.hreat was logged and :ilt .wouldn't be a safe situation, violated
                          ·Plaintiff's Eighth Amendment,,r_ight.
                          6. The failure of Defendant Averill to act on his Knowledge of
                          a substantial risk of serious µarm to Plaintiff after plaintiff ·,
                          informed him of the threat to his life.and the failure to
       . ·ly~1,. ;        sepera te plaintiff and U,£ felman. when requested due to it,.,, · . ''. i?, .
(_<   11i:, .i-l;p_•:-    being an unsafensi tu~.l\,i<dh:i:·.Fc,.r%the Plaintiff, viola"ted•, -Pla:i'i\:H'i:il,!f,f'(s/::4tii\i','"''''
                            . h h A   d            . h . ., - ,                                         ,1·•· ,.1,i .•
                                                                                                        · Jtl'~>,.c•. ::;"):t--,;:-:··
                          Eig t · men men t rig n1·:.1.1,,. ·,·,, ·                                                          •...
                                                i'         _,:,.,--_\\;.·· _. . .                             ·-· -,:v/~"i -~·-1~f _·
                                                                           1
                          7. As a result:c,,9.f Defen<;lant 's;:;,LeClair & Averill's faiiltires-·, the tl.}(;,.
                          Plaintiff was VICI0USI:;X c1s)rnyl ted (stabbed) and recieve.d serious' ;\
                         ·physical, mental,, & emotio.ni:l.l 'injuries.                              . ,            . ..        ·•

                                                       VITI. Men 1::al/E111otiona 1 Su£ fering ( s)
                                     ,l; /. 1   s.'.                                                  J,,-o   <I;, '   .•


                           Due to Plaintiff bei~g viciously stabbed in the face ~nd eye

                                                                  (10)
           Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 13 of 19                                         PageID #: 18
               while. sleeping, plaintiff is now suffering from the following
               severe internal/external scars at minimum:
                              1. Fear of falling asleep (especially around and/or
                in the pre,s,enc,,e of. oth1crs);
                         >,:. 2\ Trouble falling asleep (takes ,Pla'i1h:Cff
                                                                 i-.  -. l· J ,·      ·;;
                                                                                          extremely
                longer than;e,'./;,er
                            ;., .. __ 1,, , before);
                                            .                        f '(,"( /:-,"r.- .
                                                                        •   .-0 •. :;   ,", ' \   ;)/>i- ·\:":'t"
                            ,(h8\Plaintiff is suffering from nightmares and having
           ... tro,uble remaini!,ttg asle_er. throughout trie night like )?lii:intiff used
               to;
                            .4. Waking up at least three (3) times
                night, at times in night sweats;
                                                                                                      1 during           the

                            S; Plaintiff has to consistently on a regular-basis
               m,eet with the ·prison's Menttal Health Doctors/Clinicians;
                             6. Plaintiff is suffering from SEVERE mi~tanes and
               hec}daches. as well as having constant pain and pressure in his
               injured right eye;
                           7. Fear of anyone getting too close to him and/or
               within a certain distance of him;
                            ,   8. Plaintiff will be UNABLE to work certain types
               .of :jobs di,tectly due to the severe damage from being stabbed in
               his/ right ,eye l
                          9. Plaintiff has suffered and continues to suffer from
               Post Traum'atic Stress Disorder (PTSD) as a direct result of being
               stabbed.


                                      IX. Relef Requested
               WHEREFORE, Plaintiff Jon Robert Adams, respectfully requests
               that this Court grant him the following relief:

              A. Declare that Defendant's Averill & Leclair violated the
              Plaintiff's right(s) and were negligent within their duties .
            . As a result, Plaintiff suffered SEVERE physical, mental
              and, emotional injuries and damages;  ,r,

            ·:B.~ Declare that Defendant's Averill & Leclair had a'"" d · 1<sl J                                                        V.
            ,d(lty to provide the Plaintiiff with reasonable care to protect him'
·"            fromc:,assaults by other"prisoners;,                                                                                      ",,
          ,, l,''                                                                                                                  n"

               CD·o•LALwAaRrSd(co$m p,· e n s i1.to·r·-y damages:'irhthe amount of TWO (2) M'LLLION
     j,                           2 0 0 0 1 0 0 0 ) fo,r, plaintiff's physical, mental and
               emotional inju~ies;


                                              (11)
   Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 14 of 19      PageID #: 19

                  is suffering from long-term physical, mental &
                  injuries as a result of the Defendants failures,
                   and disregard .
. .n,·Award the Plaintiff 'j3imitive: damages against each defendant;
' .F\tia •·· .
< £, Grant    Plaintif t · s''(ic:/ff1other relief as it may appear ~'1a-lf:~~Jf{
  1:s ertti tled to.    ·                                                     '



                                                20.J:L,




                    Jon R, Adams
                    MDOC No. 13557
                 ~Maine .. State.Prison
                   807 Cushing Rd,
                  Warren, ME.: 04864-4600




                                     ( 12)
Case 1:19-cv-00547-GZSSTATE
                        Document 1-1 Filed 12/02/19 Page 15 of 19
                            OF MAINE                                     PageID #: 20

  TO: Office of the Maine Attorney General;
  RE: The following Maine Dept, of Corrections Officials:




  -To whom - it may concerff:--
                         ; ,-.-       1:1

  Pursuant to Maine law, Me:i. Civ.P. and under the.MTCA,
  YOU ARE HEREBY NOTTE TED'. that I,          Ton Robert Adams, prison er_ .Ntt _- __
  13557, incarcerated at the Maine State Prison in Warren, Maine,·
  will be COMPLETING•i& FILIN,G a FORMAL PERSONAL INJURY TORT :i· -,,.
  COMPLAINT in the KNOX Co,,SlJPERIOR COURT located at 62 UNION ST,
  ROCKLAND, ME. 04841, against the following above-stated
  officials of the MDOC regarding SEVERE injuries I sustainedqn -
  September 15, 2019. Attatched to this NOTICE OF CLAIM, please.
  find a copy of events, timeline & statement that I intend t~
  pursue legal action about.
  Thank you very much for your time and attention with this maj:tiet ..



  Signed~-:::__~::,_t__;;.::it;::;::=L"----
                                ms
                MPLAIN
               Jon Adams MDOC No. 13557
               Maine State Prison
               807 Cushing Road
               Warren, ME. 04864-4600

  Cc:    Knox Co. Courts
         file
                           Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 16 of 19    PageID #: 21
                                                         STATE OF MAINE
                           SUPERIOR COURT

                           __K_N_O_X-+---'-----' s P .
                           Docket No·:' .


                           Jon R. Adams
                                ··t'laintift~--
                              v.                                              AFFIDAVI~ OF JON ADAMS~


                                        Defendants.



                           Plaintiff, Jon Robert Adams, being first duly sworn,               deposes as
                           followsJ

                           1. On October 3 ,. 2019, I compl:'eted a Prisoner Grievance Form
                           describing the incident of being stabbed while I was asleep by
                           a prisoner that shouldn't have been moved back into my room. I
                           described how the matter could've been prevented .
                           2. There were NO Prisoner Grievance Forms readily available in
                           the unit between the dates of: September 15, 2019, and October 3,
                           2019.
                           3. From the date of this incident (9/15/19), I was asking unit
                           officers, Sergeants and captains to "Please bring in Grievance
                           forms because I need one and the Grievance policy/process is
                           "time-sensative".
                           4. I continued lo oe tola by-unJ.l"otTicers sergeanr.s>ana~captatns-·               --·
                           "Yep, we will get them in here", however, never did.
                         5. On October 3, 2019, finally~ 11 spoke to Sergeant Ruffner and
                         complained to •him of how there's NOT been any Grievances              ·
                       · -:ce'adily available in the unit when ·they·· should be .. available"!
                         Sergeant Ruffner finally went and got some .
. (} '.       'l      )Ii'  As,,13tf tf'1c,ir\j~laintiff Is verified C';'mpla.irt' t:k!,1,iB,t~ff        . .
    ·.\!.!: .. • ··    ·completeil .. hi&, grievance and ·.forwarded ·it. to ..the $Upervisor having
       >c·.             jurisdi&b:fon 'over the matter being greived (D~.fendant Thomas
                       ·Averill):        k,                                       "ctt.c-so.•·•·  ...,,,
                                                                          ,
                                                                   1
                        ·7. On.the-,Prisoneri(;t,ievance For;Tlil a't'the top of--the fo·rrh,
                      · '.it has a ·,pl,ace; for the it;Fisoner :·fro fi).l out if ,:_the. prisoner.is
                         filing the' grie_varice a'ft"'Eir the respected .15 day •time-limit:·~
                           8. I stated tha.t it •WASN'T J?OSSIBLE to complete a gr:i.ev;mce•
                           ~ithin that time-limit and explained how there were NO
                           grievances available and that I had been asking since the
                           incident date.
                                                                   (1)
           Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 17 of 19                                         PageID #: 22
             9. On October S, 2019, I recieved back my grievance from
             defendant Averill and immediately placed in in the in-house
             mail directed to the prison's Grievance Review Officer (sergeant
             Millard).
                10. · On Oc tobe't 24;.- 2019, I: r~d.evEf/i my grievance back: fro//? the                                              •";
                Grievance Off ioEi'r -:i•ndica ting, that I "Filed my grievcp;ice after the ..
  , .,&c        (15) day time-limitfa'nd-that.it'wirn possible for me to have filed··
;f,,/dJifJs'c,'        .            . ~1..·• <,:;;:. ' t " ··1-••Y•<,i.•/I•·· '      '            ' ,,. _.,,,, ,•          '    _,,, ..,;,'
         ,. ' -a--g.J:c-1-evance · WLuHl1!'9tv<~e"--;.i-m_~ •:k(';?\u;.''"''NG-app-ea-1 was -J3r-ov-3,:(i,·¢:d,l,f-0 -me~•~,e_;~:".'''}",\\L
                                                               J-   ~-,   •< -                                 _.              ,_.   .1'-:'.c.::~;,,:-   .
---~=1=1~·~ T'h:i,_s is NOTTRUE, ••a.nd as indicated, pLain~tiff hadexp:Lained
            why he was filing liis griev.ance-. late. Plaintiff made eftforls·------,:
            each day to get a grievance in the unit.

            been an obvious abuse of the grievance process bY, me in that
            the reason for this •'!Abuse" was soley because I 'Wrote ou,tside
            of the Grievance designated area~ ·
            13. Based on these two (2) reasons, my grievance was DISMISSED.

            14. I recieved a copy of the dismissal form on October 24, 2019.
            15. Pursuant to th~ Prisoner Grievance Process Policy; 29.1,
            "A prisoner may NOT appeal a Dismissal" and I am NOT required to
            file another grievance based on this matter.

            16. I was unaware that I couldn't write outside of the lines on
            the grievance form because pursuant to the Prisoner Grievance
            Process; a prisoner may NOT submit any attatcments with the
            grievance form.

            17. On October 14, 2019,· I mailed a "NOTICE OF CLAIM" to the
            Office of the Maine Attorney General in Agusta, Ma"ne
            Dated:       j'J 061 :2,0iC/




            Dated on tllis ____day of _______ ,20_.__ .



                                                                                            Notary· l?ubaJ.,.ic
                                                                                                       -   ,   ·/,:\·::;'.




                                                       (2)
              Case 1:19-cv-00547-GZS Document 1-1 Filed 12/02/19 Page 18 of 19                                                                 PageID #: 23
                                               NOTIFICATION OF DISMISSAL AND/OR RETURN

                   TO:' C..kf                      MDOC#: /3-;57                                                           DATE RECEIVED:            6
                   FROM: G. Mi lard GRIEVANCE REVIEW OFFICER
                                                                                1.; .·


                                                                           DISMISSAL
~-        ,cl',';i,:t' ,t;i;!t[~=plaint.Jias-been-dismissed-due-to-the-foll(i,~ihls;:L.;;,;~>,,,
., .. ·.- ~~-,. ,-·:~--.,-f-'r,~:·.~;•-·,_    ------ -- --- - -------- --   ....._... ,. -- ·= -.---------
                                                                                                           .
                                                                                           .,..fo:!",....--"

                   [J This matter is not grievable because:
                          LJ   A separate appeal procedure exists.                                                                                            . ,,'.:n ~.


                       ·•·LJ
                                                                                                                                                                   l
                               It does not directly affect you.                                                i·, <'·

             '1         ·0     A Depaiimental em12loyee or contrac\QLi~~ible · ·
                               TEis is a complaint about a decision of the Grievance Review Officer.

                  LJ    Your complaint is a duplicate of au earlier grievance.
                  LJ    You complained about more than one (I) issue.
                  LJ    If applicable, you did not attempt an informal resolution with a supervisor designated by the Chief
                        Administrative Officer as having jurisdiction over the subject.
                  f'i Your grievance form was filed after the fifteen (15) day time limit had expired and it was possible for you to
                  ~ave filed within the time limit.
                  LJ   Your grievance appeal form was filed after the fifteen (15) day time limit had expired and it was possible for
                       you to have filed within the time limit.
                  ~ There has been an obvious abuse of the grievance process by you in that (specify reason):
                                                                ADDITIONAL COMMENTS


                       ,. ~y:                                 MAY NOT APPEAL A DISMISSAL


                  t%ofGf;;.~Offi=                                                                                                       Dale     I
                                                                           RETURN
                  LJ   Your grievance form is being returned for you to provide sufficient information to show when the fifteen
                       (I 5) day time limit began . .You i;nust supply this information and retum this grievance form for processing
                       within the original fifteen (15) day time limit.


               Signature of Grievat)ce Review Officer'.•-·, ..                                                                  Date·
                                                         ·"'1,-1· I

                                                        ,. , ':No~IF'ICATION PROVIDED

               Signature of Ptisonei;,R~sid~ui, ;~ Coriln1~rtlty Corrections Client                                             Dale


              Signature (lfStaff, ..... 0 :,,_,,                                         Date                            Printed N=e'and Title


              Notification_ ofDismfssal.andlor Re/urn                         DOC Form                                          A.-29.1 &29.2-C-B-5/17/IBR
                                                                                                                                J-29.l &29.2-B-B-5/17/IBR
                                                                                                                                   ACC-29.J-B-B-5/17/JSR
                                                                                                                                    JCC-29./ -B-B-5/17/JBR
         Case 1:19-cv-00547-GZS
lt~'SE. Nern~.                                  t,"i,;W ~ -:-Sr,,t\Z
                  - \;)\el\ ~\"cjic:(1-\ 1i~WDocument        1-1 Filed       12/02/19
                                                                     \t,. \-l:;~          Page \\.(_~¾IR,\\
                                                                                 \Yi11: ~~ore~ 19 of 19 PageID                     Vi1x~ Y.,~ iM ·.\ti
                                                                                                                          mt,#:;i. 24
  .   , r,. Izkf1;;J, .fuis \n<:i<l~\ , ~"- n:~,~ ,._. -\c ~ '"~<ffil"d'\ <Wv1U:il. c:Jo ~\{'.(:\. ~t '~.c0<S d<><.,\l\'l\ex-\,1\') ,\. '"
        1!"~ · .                  MAINE DEPARTMENT OF CORRECTIONS                                                 . . ,1 .. --11. 0 ,, 1,
    . •.             ' CCJV...t'» S'\S\~"«\ \::!"6.~ ~f\S<l\'/ct 11~\m~•,c t-1.1\me /\.S. (l;;e\\ I\<;. 1.1'<,\.Z"J 1\- 111-m: \:ir.,r La·J ="- •
\Yi,.-.: ln<:.u\.e(\\- U>\l\~ 'n~    ~e.l\       ~--e.'-l~n\ed ,'\'.- en   'ihi.\        TO BE COMPLETED BY GRIEVANCE REVIEW
•\.et\n\(   l1<:>~t~~,;
'"'1'RISON~ GRTEVANC~ORM ~i~~~
                                       ~~~': -~M~~\.c,~'m~'I(.                           OFFICE:R: .. ,
                                                                                         DATE RECEIVED _ _ _ _ _ _ _ _ _ _ _ 1
    Policies 29',.l.and 29 .. 2 c °tt\',e,\e< SbMh~ '4'iNE\?.             i~;            LOG,NUMBER _ _ _ _ _ _ _ _ _ _ _~
      J      . .:. - . ·.          \\l\   \>Qso.<.   '"'cm~-,= Vi.,\\-.   <-<I~. .               . .       ·.

    Dcin      RJ~-~rV~Af\l:fl;\                                            \3!:,SI]        ' ,,,,,,~ ·" \Y\?:i\l i '\-1)}'\<meY"( \\ii\- Ronro        * \Q?, I',
   Name            '''    1.                                             MDOC Number                        Housing Unit
    A grievance must.be filed with the Grievance Review Officer within fifteen (15) days of the matter being grieved. If you
    are filing after tlie expiration of the fifteen (15) day limit because it was not possible for you to have filed a grievance
~-:withjnJheJi                     · ·       lai1c.what pr         · :"".7!;:'~·~·".f'"-i'·"f=~·'ii·~·           ~~=~=.:c.c..~--~~
    Explanation:                              ~,       ·                                                                                                   i[i-· ·
  "1'.\a>,~es, ~01,,\(\(}, Sf,.1<> W\\ ~s    krd     R"\teR /\rd 'A\'}. m-l:e ,· ,no-111 \-aJc,'I 8:',l:.       It{'>'   '.\r<l<r~ \i) GciAll\l){fS - \0 /3' 19
                        J                                                                    '                               u
   USE ONLY THE SPACE BELOW
    Concisely state the 'specific nature of your complaint, including all persons and \!ates involved, and state the specific
    remedy requested. You must include information showing when the fifteen (15) day time limit began:
   (\\\ ci\i':lh'I V1,s•w Y,10:,lli'A \\Wt1mm1 \,\", V\u\\t! '311,Y fo\.o m'{ (Q()\)\1\1,\ \e,1-\\,ru,). \~eelis (\~i V½lv•a\ ~~ ~w\G~
   ?,ntl \'.X'\>~ l;,'l.lN~~}\\(\) l\\WM\i®'1s:%eM-el\td t(i \<'tll \'1\-i O\J~< I\ ~i\l at t\;l'lct'fu~\.W&s ()(\ C\ hs k1 \\I: I\W<(\'i.\ffiMt'l\~
   oQ~~o em.\;&;1\e:1,\,\w, ~o,mA 1\5\tt~ 1:%1~ ~iis~l')fY 'fuR\\11\\l..i \!1:.tr:®Sl)I i S1J\Yil'?ffi YIE1HJ\\1-1-N::i:: f\\~D S;,\NJ'\
   £X£,\.\X    I                      .                                              I                 .                         .                             ' (




    Signature of Pr1 on                                                                                                  Date

    BEFORE FILING A GRlEVANCE WITH THE GRlEVANCE REVIEW OFFICER, YOU MUST HAVE MADE AN
    ATTEMPT AT AN INFORMAL RESOLUTION BY SUBMITTING 'J;'HIS FORM TO A SUPERVISOR
    DESIGNATED BY THE FACILITY CHIEF ADMINISTRATIVE OFFIC • SHAVING JURISDICTION OVER
    Tl     1g~&CT
                WITHIN FIVE (5) DAYS OF THE MATIER BEIN  RIB ED.         / (;J ;:J;JJC,                                          ::r-
    prinf~d Name of Supervisor (or HSA, if applicable}'         Si   ', · - ·e of, uper s r (or HSA, if applicable)        Date of Rcccip,t of Form

 '' · 0   Complaint Resolved. Describe resolution, including implementation date: _ _ _ _ _ _ _ _ _ _ _ _ __




  Signature of Staff Resolving Com'plaillt                                           Signature of Prisoner Agreeing to Resolution

    J:'AComplaint Not Resolved. ~escribea~ti6ns tak;~\;1attempt to resolve:                       No
                                                                                 EJJ6>l4._ t,S..$.JE,                            awi<Jel) T;; .
      r;.,_w._5,                    ,N      C ,:n:fa.G (,.:,              ~UJN/            .. ~                                      ""·         's,,TC\r--..
     t-:Jw.kre;;S ·      :\     •" 11\~"'-'< W;,;u\;D      A..J6'           J~c:s::::,-- , ·, ·.-:,                                        · ···· ·
